Citation Nr: 0012660	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-19 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected ulcerative colitis, currently rated as 30 percent 
disabling.  

2.  Entitlement to service connection for the removal of the 
uterus and ovaries claimed as secondary to the service-
connected ulcerative colitis.  

3.  Entitlement to a temporary total convalescence rating 
pursuant to 38 C.F.R. § 4.30 (1999).  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran had active service from December 1979 to August 
1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.



REMAND

The veteran filed her claim for an increased rating for her 
service-connected ulcerative colitis in August 1997.  The 
most recent VA examination, however, was conducted in 
September 1990.  To comply with VA's duty to assist, the 
veteran must be provided a contemporaneous examination.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Regarding the veteran's service connection claim, Section 
5103(a) of title 38 of the U.S. Code provides:  "If a 
claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application."  38 U.S.C.A. § 5103(a) (West 
1991).  

VA, in certain circumstances, may be obligated to advise the 
veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

The veteran has testified that her physicians, Drs. Jaja and 
Phillips, have attributed her hysterectomy to her service-
connected ulcerative colitis.  The veteran was afforded the 
opportunity to obtain statements from her physicians; 
however, none were presented.  

As the ulcerative colitis claim must be remanded for an 
examination, the veteran should be afforded another 
opportunity to submit medical evidence of a nexus between the 
ulcerative colitis and the removal of the uterus and ovaries.  

As the temporary total rating issue is inextricably 
intertwined with the service connection issue, final 
appellate consideration must be deferred pending completion 
of the service connection issue.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment received 
from all VA and non-VA health care 
providers for his service-connected 
ulcerative colitis since September 1990.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Regarding the service connection 
claim, the RO should take appropriate 
steps to contact the veteran in order to 
afford her an opportunity to provide 
additional argument and information to 
support her application for service 
connection for the removal of the uterus 
and ovaries.  This should include asking 
her to provide all medical evidence to 
support her lay assertions of a nexus to 
the service-connected ulcerative colitis.  
The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO.  

3.  The RO should review the record to 
determine whether a well-grounded claim 
of service connection for the removal of 
the uterus and ovaries has been 
submitted.  If it is determined that the 
claim is well grounded, then the RO 
should undertake a de novo review of the 
claim based on the evidentiary record in 
its entirety.  All indicated development 
should be undertaken in this regard.  Due 
consideration should be given to all 
pertinent laws and regulations.  

4.  Then, the RO should arrange for a VA 
examination to determine the current 
severity of the veteran's service-
connected ulcerative colitis.  All 
indicated testing in this regard should 
be accomplished.  The complete claims 
folder, including a copy of this remand 
order, should be reviewed by the 
examiner.  Detailed clinical findings 
concerning the service-connected 
ulcerative colitis should be reported.  
The severity of any medical complications 
caused by the veteran's ulcerative 
colitis should also be discussed by the 
examiner.  A complete rationale for any 
opinion expressed must be provided.  

5.  After undertaking all development 
requested hereinabove, the RO should 
review the veteran's claims.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until she is otherwise notified, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




